     June D. Coleman (SBN 191890)
 1
     MESSER STRICKLER, LTD.
 2   5960 South land Park Drive #1059
     Sacramento, CA 95822
 3
     (916) 502-1768 (direct)
 4   ((312) 334-3473 (fax)
     jcoleman@messerstrickler.com
 5

 6
     Attorney for Defendant
 7   VAN RU CREDIT CORPORATION
 8
                            UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10
     WARREN SPIES,              )              CASE NO. 2:20-cv-00341-TLN-CKD
11                              )
                   Plaintiff,   )
12                              )              STIPULATION AND ORDER FOR
          vs.                   )              EXTENSION OF TIME TO RESPOND TO
13                              )              PLAINTIFF’S COMPLAINT
                                )
14                              )
     VAN RU CREDIT CORPORATION, )
15                              )
                   Defendants.  )
16                              )
                                )
17                              )
                                )
18

19
           The parties had previously agreed to a 28-day extension to respond to the
20
     Complaint, which was served on February 24.          Based on this agreement, the
21

22   response would then be due on April 13, 2020.           Defendant, Van Ru Credit

23   Corporation, through its undersigned counsel, needs additional time to prepare a
24
     response because Van Ru Credit Corporation is no longer operational, its records
25
     are archived in Chicago, IL, the records can only be accessed by going into the office
26

27   in Chicago, and Illinois is currently under a stay at home order due to the COVID
28
     19 pandemic. Given the projections regarding the course of COVID 19 in the United

                                               1
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                 CASE NO. 2:20-cv-00341-TLN-CKD
     States, Defendant hopes that it will be able to access its records and respond to the
 1

 2   Complaint by mid-July. Based on this, the parties have agreed to extend the time
 3
     to respond by an additional 90 days to July 13.
 4
           Given this Stipulation, signed by the counsel for the parties, the parties
 5

 6
     respectfully request that this Court permit Defendant to respond to the Complaint

 7   by July 13, 2020, in accordance with Local Rules 143 and 230(f) of the Eastern
 8
     District of California.
 9
     DATED: April 8, 2020                   MESSER STRICKLER, LTD.
10

11
                                            By:      /s/ June D. Coleman
12                                                   June D. Coleman
13
                                                     Attorney for Defendant
                                                     VAN RU CREDIT CORPORATION
14
     DATED: April 8, 2020                   KIMMEL & SILVERMAN, P.C.
15

16
                                            By:      /s/ Joseph C. Hoeffel
17
                                                     Joseph C. Hoeffel
18                                                   Attorney for Plaintiff
                                                     WARREN SPIES
19

20
     IT IS SO ORDERED
21

22   DATED: April 8, 2020
23
                                                  Troy L. Nunley
24                                                United States District Judge

25

26

27

28



                                               2
      STIPULATION AND ORDER FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
                                                                     CASE NO. 2:20-cv-00341-TLN-CKD
